Citation Nr: 1312179	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  03-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to April 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim of service connection for PTSD.  The Veteran disagreed with this decision in January 2003.  He perfected a timely appeal in April 2003.

In August 2008, the Board denied the Veteran's claim.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) in November 2008.  In December 2008, the Court granted the Joint Motion, vacating and remanding the Board's August 2008 decision.

In June 2009 and in April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board recharacterized the issue on appeal as a claim of service connection for an acquired psychiatric disability, to include PTSD, in its April 2010 remand.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for VA examination to determine the nature and etiology of his acquired psychiatric disability, to include PTSD, and this examination occurred in May 2010.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In January 2011, the Board denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD.  The Veteran, through an attorney, appealed the Board's January 2011 decision to the Court.  In a May 2012 memorandum decision, the Court set aside the Board's January 2011 decision and remanded the Veteran's claim back to the Board for appropriate action.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having dysthymic disorder, anxiety disorder, and obsessive compulsive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, are as stated on the title page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in combat in the Republic of Vietnam from September 1970 to September 1971.

2.  The record evidence is in relative equipoise as to whether the Veteran meets the criteria for a diagnosis of PTSD that is related to an in-service combat stressor.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) and (f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  With respect to the Veteran's service connection claim for PTSD, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claim for PTSD

The Veteran contends that he incurred PTSD during active service.  He specifically contends that his in-service combat experiences while in the Republic of Vietnam between September 1970 and September 1971 led him to experience PTSD.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Analysis

The Veteran has asserted consistently that his in-service stressors occurred while he was assigned to the 69th Engineer Battalion in Soc Trang, Vietnam, and included witnessing frequent incoming enemy mortar rounds and sniper fire.  The Veteran's service treatment records confirm his active service in the Republic of Vietnam between September 1970 and September 1971.  He also was awarded the Soldier's Medal although it was for "heroism not involving actual conflict with an armed enemy in the Republic of Vietnam" after he entered a "burning building to check for wounded or trapped soldiers" and incurred "painful white phosphorous burns on his arms and neck."  In response to a request from the RO for corroboration of the Veteran's claimed in-service stressors, the Joint Services Records Research Center (JSRRC) notified VA in February 2008 that elements of the 69th Engineer Battalion were located at Soc Trang, Vietnam, for the period ending in April 1971 when several indirect fire attacks occurred, including at least 1 attack where a mortar round landed in the B Company, 69th Engineer Battalion, material storage yard.  

Having reviewed the record evidence, the Board finds that the Veteran engaged in combat against the enemy while on active service in Vietnam between September 1970 and September 1971.  The fact that the Veteran was assigned to the 69th Engineer Battalion at Soc Trang, Vietnam, in 1971 when this unit received enemy attacks strongly suggests that he may have been exposed to enemy attacks while assigned to this unit.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997) ("corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure)).  The Board also finds that the Veteran's claimed in-service stressor of witnessing frequent incoming enemy mortar rounds and sniper fire while assigned to the 69th Engineer Battalion in Soc Trang, Vietnam, is related to his combat service and is consistent with the circumstances of his active service in Vietnam.  Accordingly, the Board concludes that the Veteran's lay testimony is sufficient to establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

There is medical evidence that supports and weighs against the Veteran's service connection claim for PTSD.  The Veteran's service treatment records show no complaints of or treatment for PTSD at any time during active service, including while he was in combat in Vietnam.  The post-service evidence shows that the Veteran has been diagnosed as having PTSD which is related to active service by both VA and non-VA clinicians; however, other VA clinicians have found that the Veteran's symptomatology did not meet the DSM-IV criteria for a diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f)(1), 4.125(a).  For example, on VA initial outpatient PTSD evaluation in September 2002, the Veteran complained, "I just cannot function anymore."  He denied any prior history of psychiatric treatment.  He had been married to his current wife for 28 years.  He was the primary caregiver for his "developmentally delayed" 18-year-old son with cerebral palsy and a 9-year-old adopted daughter with "emotional and attachment problems" who required professional care.  The Veteran described his in-service stressors as coming under enemy fire while assigned to the 69th Engineer Battalion in Vietnam.  He also "described having elaborate counting rituals when receiving incoming rounds" during active service in Vietnam.  

Mental status examination of the Veteran in September 2002 showed he was flushed, intermittently tearful, endorsed survivor's guilt, with frequent thoughts "regarding not doing enough in country," episodes of dissociation with triggers, no delusions, auditory or visual hallucinations, elaborate counting rituals ("He has to end the steps on an even number or [he] feels a sense of doom.  Things must be symmetrical."), passive, fleeting suicidal ideation, and no homicidal ideation.  The Veteran's GAF score was 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnoses included chronic severe PTSD "(pending verification of stressors)."

On VA PTSD examination in November 2002, the Veteran's complaints included sleep disturbance (2-3 hours of sleep per night "since leaving Vietnam"), nightmares 4-5 times a week "which awaken him in a cold sweat," very restless sleep "such that he has not slept with his wife for many years," "great survivor guilt," and avoidance of "crowds or situations where loud noises are going to occur."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described his in-service stressors as including frequent rocket, mortar, and artillery attacks while in Vietnam.  It was noted that:

He developed some obsessive-compulsive rituals at that time that involved counting sandbags in various places.  If the count came out even, he would feel that he would survive.  If it came out odd, he would be fearful that he would be dead.  He reports that he has continued to have compulsive counting rituals even up to the present day.

A diagnosis of severe PTSD was noted.  He had married his current wife in 1974 and "his marriage is in generally good shape."  

Mental status examination of the Veteran in November 2002 showed full orientation, "in good contact with routine aspects of reality," no signs or symptoms of psychosis, normal speech, generally relevant, coherent, goal-directed, and organized conversation, no acute distress in discussing his Vietnam experiences, "an anxious individual who is also significantly depressed," and no "major impediments in judgment or insight."  The Veteran's psychological testing results were "inconsistent with his combat experiences" and suggested "exaggeration of symptom severity."  The VA examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD "in terms of a specific, identified stressor that meets Criterion A which is required for the diagnosis to be made."  The Veteran's Global Assessment of Functioning (GAF) score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The Axis I diagnoses were obsessive compulsive disorder and major depressive disorder "secondary to multiple life stressors."

On VA outpatient treatment with his treating psychiatrist in December 2002, the Veteran complained of a "compulsion to count [that] began with magical thinking in the bunkers in Vietnam where he thought that if he counted even numbers he would not be harmed.  Though he does not have magical thinking currently he continues to have a counting compulsion."  He also complained of "continued nightmares of combat.  He was a combat engineer and was exposed to quite a bit of mortar attacks as well as sapper attacks."  He reported feeling "anxious and irritable on Paxil and Zoloft.  His mood is improved on Wellbutrin a little and he notes feeling a little calmer."  He only slept "about 2 hours/night even with the addition of Seroquel."  The assessment included PTSD.  The Veteran was advised to increase his Seroquel to 300 mg every night "as this may help the anxiety and his sleep."

On February14, 2003, the Veteran complained of "continued trouble with compulsive counting and ordering of things.  He finds that he quickly becomes immobilized by this behavior.  He has been more irritable as well and while feeling a little less depressed on the Wellbutrin this has been traded for increased irritability.  Sleep remains poor."  The assessment by the Veteran's VA treating psychiatrist included PTSD.  He suggested a trial of Effexor and to discontinue Wellbutrin.

On February 20, 2003, a VA clinical psychologist noted that she had seen the Veteran for "cognitive-behavioral treatment for [obsessive compulsive disorder]."  Mental status examination of the Veteran showed full orientation, casual but appropriate dress, good grooming and hygiene, fidgeting "and [he] spent time touching a paper and pen that were on the desk next to him," no difficulty in attention, memory, or concentration, normal speech, clear, organized, and goal-directed thoughts, mild anxiety, no evidence of hallucinations or delusions, no suicidal or homicidal ideation, and good judgment.  The Veteran's GAF score was 65.  The impressions included symptoms of PTSD.

On VA outpatient group therapy session on March 14, 2003, the Veteran complained that "his sleep at night is poor and he continues to have nightmares.  He notes that the more anxious he becomes the more counting he does.  He also counts when not distracted."  He reported continued "trouble focusing," although he "has been less upset and a little less anxious since taking his current medications but the trade off has been drowsiness."  The assessment included PTSD.

On VA outpatient group therapy session with a clinical psychologist on March 17, 2003, no complaints were noted.  Mental status examination of the Veteran showed he was alert and oriented with neat, casual, and appropriate dress, good grooming and hygiene, generally relevant and coherent speech, clear, organized, and goal-directed thoughts, and "[n]o major difficulties were noted in the areas of attention, concentration, or memory."  The Axis I diagnoses included symptoms of PTSD.

On VA outpatient group therapy session on April 7, 2003, the Veteran stated, "I forget" and remained anxious and non-compliant with his medications.  Mental status examination of the Veteran showed he was alert and oriented, avoidant and isolative, with appropriate conversation, organized thought processes with no delusions or hallucinations, intrusive thoughts "with/without dissociations," disrupted sleep, and no suicidal or homicidal ideation.  The Axis I diagnosis was chronic severe PTSD.

In an April 17, 2003, letter, the Veteran's VA treating psychiatrist stated that the Veteran was being treated for "combat related PTSD."  The Veteran had reported serving as a combat engineer in Vietnam.  "He discussed his being a combat engineer who was under heavy fire."  The Veteran's compulsive counting ritual "of counting sandbags that would reduce his anxiety level" during combat service in Vietnam was noted.  "He continues with his counting ritual to this day and at times this interferes with his concentration and daily functioning.  He did not have this ritualistic behavior prior to his time in the service."  The Veteran had been married to his wife for 28 years.  

On VA individual therapy with his treating psychiatrist on April 30, 2003, the Veteran complained of continued anxiety, counting behaviors, intermittent anxiety-driven diarrhea, nightmares "at night but not when he naps, [and] some flashbacks while driving where he has to stop the car and then has trouble remembering where he was going."  It was noted that the Veteran "is sleeping better since his medications were increased and is now getting about 3 hours of sleep at night.  During the day he adds some naps and totals about 5 hours/day."  The assessment was PTSD that was "doing a little better."

On VA outpatient group therapy session on May 19, 2003, mental status examination of the Veteran showed he was alert and oriented with causal "but neat and appropriate" dress, good grooming and hygiene, "pressured and at times rambling" speech, tangential but goal-directed thoughts, and "[n]o major difficulties were noted in the areas of attention, concentration, or memory."  The Veteran's GAF score was 65.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

On VA individual therapy with his treating psychiatrist on May 20, 2003, the Veteran stated "he is able to do a little more around the house but is still having trouble concentrating and having periods of time where he has intrusive memories of the war.  He has had dissociative episodes with loss of time for hours at a time, especially when travelling places."  His sleep had improved.  The assessment was PTSD.

VA psychological testing conducted on May 23, 2003, indicated that the Veteran "is reporting a wide variety of complaints and symptoms which may be partially motivated by an effort to gain attention or sympathy from others."  The Veteran's GAF score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnoses were factitious disorder, anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.

On VA examination in June 2003, the Veteran's complaints included compulsive counting rituals since active service in Vietnam, sleep disturbance "since his time in Vietnam," irritability, low frustration tolerance, self-isolation, and "a fairly consistent level of anxiety."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran described his in-service stressors as being "regularly exposed to rocket, mortar, and artillery attacks" while assigned to the 69th Engineer Battalion in Soc Trang, Vietnam.  He had been married to his wife for 29 years and their marriage was "fabulous."  The VA examiner noted that psychological testing indicated "extreme elevation on all these tests [that] are typically associated with a fabricated symptom presentation associated with either malingering or factitious disorder."

Mental status examination of the Veteran in June 2003 showed full orientation, casually and neatly groomed, good hygiene, logical and relevant conversation, normal speech, "mildly edgy but generally calm and in no significant distress," general anxiety, almost daily depression, disturbed sleep, admitted suicidal ideation "out of frustration with his situation and symptoms" but no intent or plan, no homicidal ideation, hallucinations, or delusions, and no crying spells.  The VA examiner stated that "[the Veteran] reports a number of symptoms consistent with PTSD; however, psychological testing produced grossly elevated results suggestive of a factitious disorder or malingering as related to PTSD."  This examiner disagreed with the diagnosis of PTSD rendered by the Veteran's VA treating psychiatrist because that diagnosis was rendered "without the benefit of" review of the Veteran's claims file.  She concluded that the Veteran "does not clearly meet the criteria for a mood or anxiety disorder aside from [obsessive compulsive disorder]."  The Veteran's GAF score was 65 which was "related to" his obsessive compulsive disorder.  The Axis I diagnosis was obsessive compulsive disorder.

In a September 2003 letter included in the Veteran's Social Security Administration (SSA) records, L.R., Ph.D., stated that she concurred with the diagnosis of moderate to severe PTSD rendered by the Veteran's VA treating psychiatrist.  A review of outpatient treatment records from this clinician also shows that Dr. L.R. diagnosed the Veteran as having chronic PTSD following outpatient treatment in June and in September 2003.

Following private outpatient treatment in October 2003, S.J.A., Ph.D., diagnosed the Veteran as having PTSD on Axis I.  (The Board notes parenthetically that Dr. S.A.'s treatment notes supporting the PTSD diagnosis are handwritten and illegible.)

In a February 2004 outpatient treatment record included in the Veteran's SSA records, his VA treating psychiatrist stated that the Veteran "has some symptoms consistent with a diagnosis of PTSD.  He reports nightmares, poor sleep and recollections of an incident in which a grenade exploded near him."  This psychiatrist stated, however, that he could not diagnose PTSD because the Veteran "does not meet full criteria for the diagnosis, most importantly the presence of a verifiable stressor."

In a May 2004 letter sent to the Veteran's service representative, Dr. S.A. stated that she had seen the Veteran since October 7, 2003, for individual psychotherapy.  Dr. S.A. also stated that the Veteran's Axis I diagnosis was PTSD.

In a May 2004 Telephone Contact Report included in the Veteran's VA outpatient treatment records, his treating psychiatrist stated that he had "discussed with [the Veteran] the fact that the testing he had done was equivocal re. the diagnosis of PTSD and that his current diagnosis was anxiety [disorder, not otherwise specified] acknowledging that some of his [symptoms] were [consistent with] PTSD."

On VA outpatient treatment in June 2004, no relevant complaints were noted.  A history of PTSD was reported.  The assessment included PTSD with a note that the Veteran "will continue to follow-up with" his treating psychiatrist.

In a November 2004 Prevention Note included in the Veteran's VA outpatient treatment records, his PTSD screen was positive.  His GAF score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.

On private initial psychiatric diagnostic interview with S.C., M.D., in October 2004, the Veteran's complaints included increasing irritability, depression, difficulty focusing, intense fear, feelings of helplessness and horror, difficulty falling and staying asleep, outbursts of anger, hypervigilance, and an exaggerated startle response.  He reported serving in combat in Vietnam and "having witnessed things and events which involved actual threat to life and serious injury.  He was also subjected to threat[s] to his physical integrity."  He experienced "recurrent distressing dreams of the events and feels frightened."  He also had "markedly diminished interest and participation in significant activities" and felt detached from others.  He also had begun "counting repetitively."  He denied any mania, delusional thinking, or paranoid ideations.  He had been in a relationship with his wife for 37 years and had been married to her for 30 years.

Mental status examination of the Veteran in October 2004 showed he was casually groomed, with normal speech, goal-directed coherent conversation, "passive death wishes and thoughts he might drive his car into a pole, but denied any active suicidal plan," no homicidal ideation, and he reported "seeing shadows of people going by and people around, but denied actual auditory hallucinations or paranoid ideations."  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Dr. S.C. stated that the Veteran "is significantly depressed and experiencing severe symptoms of PTSD."  The Axis I diagnosis was PTSD.

In a November 2004 letter, E.J.D., III, M.D., stated that the Veteran's "significant problems" included PTSD "which has been significantly exacerbated by his increasing disability related to his diabetes and his complications."

A review of the Veteran's private outpatient treatment records from Dr. S.C. dated in 2004 and 2005 show that this physician diagnosed him as having PTSD following multiple outpatient treatment visits during this time period.  In a December 2005 letter, Dr. S.C. stated:

[The Veteran] suffers from PTSD, with several symptoms, which remain active.  These consist of flashbacks, nightmares and difficulty with mood.  He gets easily frustrated and agitated.  Exhibits poor frustration tolerance and impaired concentration abilities.  He is unable to follow directions and easily gets discouraged and depressed.

On VA outpatient treatment with his VA treating psychiatrist on March 6, 2006, the Veteran's complaints included continued nightmares "and notes that while on base he worried nightly that could be shot by a sniper or wounded in a mortar attack.  He notes that he remembers seeing a Vietnamese villager throw a child under a moving jeep he believes in order to get paid for the death of the baby."  The Veteran's PTSD screen was positive.  His GAF score was 55.  The VA psychiatrist stated that the Veteran's "combat ribbons and citations suggest to me that his symptoms" were consistent with PTSD and "represent actual PTSD.  While I am not necessarily an authority on authenticity of combat ribbons, citations, these seem real to me and for my clinical purposes will change my diagnosis to combat related PTSD."  The assessment was PTSD.  

On VA outpatient treatment in August 2006, the Veteran's complaints included poor concentration, nausea, anxiety in crowds, and trouble trusting others.  He reported that he was "isolating at home in his house due to the heat.  The heat causes him profuse sweating as well as triggers reminders of Vietnam."  The Veteran's GAF score was 56.  The assessment was PTSD.

In an August 2006 letter, the Veteran's VA treating psychiatrist stated that the Veteran had been in treatment for PTSD since September 2002.  This psychiatrist also stated that the Veteran's PTSD symptomatology "included intrusive recollections of his military experiences, nightmares, poor sleep, poor concentration, poor memory function, and social anxiety with panic attacks."  

The Veteran was awarded SSA disability benefits in September 2006 for a primary diagnosis of diabetes mellitus and a secondary diagnosis of affective or mood disorders.

On VA outpatient treatment on June 1, 2007, the Veteran complained of difficulty sleeping.  "[H]e only sleeps about 1.5-2 hours a day and has been sleeping this poorly for two months."  He also "naps a little during the morning but does not really fall asleep."  The Veteran's GAF score was 52.  A suicide screen was positive.  The assessment included anxiety disorder, not otherwise specified, with features of PTSD.

On June 15, 2007, the Veteran's complaints included chronic depression.  A history of PTSD and depression was noted.  "He is doing well at this time."  Physical examination showed that the Veteran made "good eye contact and answers questions appropriately."  The assessment included depression/PTSD with a note that "currently he is stable" on medication.

On VA PTSD examination in February 2008, the Veteran's complaints included anger outbursts, nightmares 2-3 times a week of his combat service in Vietnam, and self-isolation.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  The Veteran reported that his in-service stressors included witnessing enemy mortar attacks while assigned to the 69th Engineer Battalion in Vietnam.  Mental status examination of the Veteran showed good grooming and hygiene, casual and appropriate dress, good orientation, normal speech, relevant, coherent, and normally productive speech, poor sleep "with significant sleep continuity disturbance" but no difficulty falling asleep, early waking, "experiencing dreams or nightmares 2 to 3 times per week," reported suicidal ideation, no homicidal ideation, generally logical and sequential thought processes "although he has a tendency to clearly over report symptoms and problems," reported visual and auditory hallucinations, no dissociative symptoms, frequent counting rituals, "somewhat unusual and vague" reported obsessive compulsive symptoms that were "not consistent with typical obsessive compulsive symptom presentations," no reckless or impulsive behavior, and "somewhat limited" judgment and insight.  The VA examiner stated that psychological testing was not conducted because prior screening "has shown a clear tendency to over report and exaggerate symptomatology."    

Following VA examination in February 2008, the VA examiner concluded that a diagnosis of PTSD was not possible because "[t]he Veteran does not report exposure to a verifiable combat-related trauma during his Vietnam service, according to DSM-IV."  This examiner also concluded that the Veteran's claimed in-service stressors "appear to be inconsistent and at times contradictory, with no evidence to support his reports."  He noted that "[t]he Veteran also does not present symptoms consistent with [PTSD]".  Given what he considered the Veteran's "history of symptom exaggeration" and misstatements concerning symptomatology, this VA examiner disputed prior diagnoses of PTSD which had not included a review of the Veteran's claims file.  The Axis I diagnoses were dysthymic disorder and obsessive compulsive disorder, by history, both "unrelated to military service."

In an April 2008 letter, the Veteran's VA treating psychiatrist stated that he had diagnosed the Veteran as having PTSD related to his combat stressors.  The Veteran has reported to this VA psychiatrist that his PTSD symptoms included "intrusive recollections of combat stressors including being subject to frequent mortar attacks" while on active service in Vietnam.  This psychiatrist also stated that the Veteran's PTSD symptoms included poor concentration and sleep, nightmares, and social anxiety with panic attacks.

A review of multiple lay statements from fellow service members which were date-stamped as received by VA in June 2008 indicates that, while these service members were assigned to the 69th Engineer Battalion alongside the Veteran in Vietnam, their unit came under frequent enemy mortar, artillery, and sniper attack.

On VA PTSD examination in August 2009, the Veteran's complaints included "nightmares every night," disturbed sleep, difficulty being around crowds, and problems with anger.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had been married to his current wife since 1974.  He reported a "pretty good" relationship with his wife, a relationship that "couldn't be better" with his adult son, and an "adequate relationship" with his adopted daughter.  Psychological testing suggested that the Veteran's reported symptomatology was "dramatically inconsistent with his functioning and reported symptom complaints" and reflected a "tendency to extremely exaggerate his symptoms."  The VA examiner stated that the Veteran's reported in-service stressor at this examination of being knocked unconscious following a grenade explosion did not meet Criterion A of the DSM-IV for a diagnosis of PTSD.  

Mental status examination of the Veteran in August 2009 showed he was casually and appropriately dressed with adequate hygiene and grooming, "an extremely ruddy facial complexion," no impairment of thought process or communication, reported auditory and visual hallucinations that "do not appear to represent true psychotic processes," no inappropriate behaviors, reported "passive suicidal ideation" but no imminent plan or intent, no homicidal ideation, plan, or intent, full orientation, grossly intact memory, no obsessive or ritualistic behavior, normal speech, no symptoms of panic disorder, reported anxiety and nervousness, no impaired impulse control, and no history of reckless behavior.  "The Veteran reported that he is extremely involved in his disabled adult son's daily care taking needs."  He played cards weekly and occasionally socialized with his wife and children "by going out to dinner approximately two times per week."  The Veteran's GAF score was 75, "due to depression alone," indicating that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational, or school functioning.  The VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV "either in terms of criterion-A stressor, nor presenting with a full constellation of symptoms to warrant this diagnosis."  She also noted that the Veteran's psychometric testing results did not support a PTSD diagnosis.  The Axis I diagnoses included dysthymic disorder which was "unrelated to military service."  

The Board notes that, although the Veteran also was examined for VA purposes in May 2010, the Court ruled that this VA report contained an insufficient rationale to support the negative nexus opinion between the Veteran's claimed PTSD and active service.  See Memorandum Decision, No. 11-0802 (Vet. App.  May 14, 2012), slip op. at pp. 5-7.  Because the Board is bound by the Court's May 2012 decision, the Board determines that the May 2010 VA examination report is inadequate and thus will not include a discussion of such VA report in this decision.

Having reviewed the record evidence, the Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim for service connection for PTSD.  See 38 C.F.R. § 3.102.  The Veteran has asserted consistently in lay statements submitted to the RO that his PTSD was incurred as a result of in-service stressors that included experiencing mortar, artillery, and sniper fire attacks while assigned to the 69th Engineer Battalion in Soc Trang, Vietnam.  The Board has found that the Veteran had active combat service in Vietnam while assigned to the 69th Engineer Battalion in Soc Trang, Vietnam.  See Pentecost, 16 Vet. App. at 124.  The Board also has found that, because the Veteran's statements regarding his claimed in-service stressors are consistent with the circumstances of his active combat service, they establish the occurrence of his claimed in-service stressor of experiencing mortar, artillery, and sniper fire attacks while assigned to the 69th Engineer Battalion in Soc Trang, Vietnam.  See 38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The Board notes that there are several opinions from VA clinicians in the claims file which suggest that claims file review enhances the credibility of medical opinions concerning the contended etiological relationship between the Veteran's claimed PTSD and active service.  These opinions also suggest that, conversely, medical opinions provided without claims file review are less than credible as to the nature and etiology of the Veteran's claimed PTSD.  For example, following VA examination in June 2003, the VA examiner concluded that the prior diagnosis of PTSD rendered by the Veteran's VA treating psychiatrist had been rendered "without the benefit of" claims file review.  Similarly, following VA examination in February 2008, a different VA examiner disputed prior evaluations which diagnosed the Veteran as having PTSD because they had not included a review of the Veteran's claims file.  The Court has held that claims file review is not indicative of the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court also emphasized its analysis in Nieves-Rodriguez concerning the effect of claims file review on determining the probative value of medical evidence when it set aside the Board's January 2011 decision in this appeal in May 2012.  See O'Donnell v. Shinseki, No. 11-0802 (Vet. App.  May 14, 2012), slip op. at pp. 5-7.  Accordingly, the Board finds that the June 2003 and February 2008 VA examinations are less than probative on the issue of whether the Veteran experiences current disability due to PTSD that is related to active service.

The Veteran's VA treating psychiatrist has diagnosed him as having PTSD following repeated outpatient treatment visits conducted during the appeal period.  This VA psychiatrist also diagnosed the Veteran as having combat-related PTSD in multiple letters submitted in support of the currently appealed claim.  Several private treating clinicians also have diagnosed the Veteran as having PTSD.  By contrast, a VA clinical psychologist only diagnosed the Veteran as having symptoms of PTSD following VA outpatient treatment on February 20, 2003.  This clinician also diagnosed the Veteran as having anxiety disorder, not otherwise specified, following VA outpatient group therapy on May 19, 2003.  She further concluded that the Veteran's VA psychometric testing on May 23, 2003, showed only diagnoses of factitious disorder, anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  A different VA examiner diagnosed the Veteran as having obsessive compulsive disorder following VA examination in June 2003 although, as noted above, this examination report is not probative on the issue of whether the Veteran experiences current disability due to PTSD that is related to active service.  The Board acknowledges that, in February 2004, the Veteran's VA treating psychiatrist stated that, although the Veteran experienced some symptoms of PTSD, he could not diagnose the Veteran as having PTSD because there was no verifiable stressor to support this diagnosis.  (As noted above, however, this psychiatrist subsequently diagnosed the Veteran as having combat-related PTSD on repeated outpatient treatment visits and in multiple letters describing the Veteran's VA outpatient treatment and PTSD symptomatology.)  VA examiners who saw the Veteran for examination in February 2008 and in August 2009 also stated that they could not render a diagnosis of PTSD in part due to the lack of a verifiable stressor.  The Board notes in this regard that the Veteran's claimed in-service stressor has been verified by JSRRC and has been conceded by VA (as discussed above).  The Board also notes in this regard that verification (or corroboration) of a claimed in-service stressor is no longer required for a valid diagnosis of PTSD for purposes of VA disability compensation.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, during active service.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated.

The Board again notes that, in its May 2012 decision, the Court found that the May 2010 VA examination contained insufficient rationale for the opinions provided concerning the Veteran's current psychiatric disabilities, and the contended etiological relationship between these disabilities and active service.  See Memorandum Decision, No. 11-0802 (Vet. App.  May 14, 2012), slip op. at pp. 5-7.  Because the Board is bound by the Court's May 2012 decision, it must set aside the May 2010 VA examination report as inadequate for adjudication purposes.  See also 38 C.F.R. § 4.2 (2012).  

The record evidence shows that, prior to May 2010, the Veteran's most recent VA examination occurred in August 2009.  At that examination, the VA examiner diagnosed the Veteran as having "dysthymic disorder, unrelated to military service."  Unfortunately, although the August 2009 VA examiner discussed at length the Board's June 2009 remand directives concerning the Veteran's PTSD, she did not provide any rationale for her opinion that the Veteran's acquired psychiatric disability other than PTSD (which was diagnosed as dysthymic disorder) was not related to active service.  

A lay statement from the Veteran's wife dated in November 2009 indicates that the Veteran continued to complain of anxiety and depression as of that date (which is subsequent to the August 2009 VA examination).  The Veteran's VA outpatient treatment records currently associated with the claims file also contain multiple diagnoses of acquired psychiatric disabilities (to include anxiety disorder, not otherwise specified, and obsessive compulsive disorder) that were not addressed by the VA examiner in the August 2009 VA examination report.  Thus, the Board finds that the nature and etiology of the Veteran's current acquired psychiatric disability other than PTSD, to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, is not clear from a review of the record.  

As noted in the Introduction, the Veteran has been diagnosed as having dysthymic disorder, anxiety disorder, and obsessive compulsive disorder.  The Court also has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the deficiencies in the August 2009 VA examination report, and given the length of time which has elapsed since this examination, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of each discrete acquired psychiatric disability that he currently experiences.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability (other than PTSD), to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, since his separation from active service.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his acquired psychiatric disability (other than PTSD), to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability (other than PTSD), to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability (other than PTSD), to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, if diagnosed, is related to active service or any incident of service.  The examiner must provide an etiological opinion for each acquired psychiatric disability (other than PTSD, to include dysthymic disorder, anxiety disorder), and obsessive compulsive disorder, currently experienced by the Veteran.  A complete rationale must be provided for any opinions expressed.

[Please note that service connection for PTSD has been established, and the only matter remaining on appeal before the Board is whether the Veteran now has an acquired psychiatric disorder (other than PTSD) that had its onset or was otherwise caused by an incident or event that incurred in service].

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


